DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Practice under Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the specification: 
Paragraph [0008], lines 3-15: this is not a complete sentence, since it lacks a main verb 
Paragraph [0009], lines 2-13: this is not a complete sentence, since it lacks a main verb 
Paragraph [0010], lines 2-15: this is not a complete sentence, since it lacks a main verb 
Paragraph [0020], lines 1-2: this is not a complete sentence, since it lacks a main verb 
Paragraph [0021], line 2: “may be angle” appears 
Paragraph [0021], line 3: “relative to” appears instead of, perhaps, “makes relative to” 
Paragraph [0021], line 4: “LiDAR relative” appears instead of “LiDAR sensor relative” 
Paragraph [0022], lines 1-2: “an example autonomous vehicle” is the grammatical subject of the verb phrase “is shown”, but the lines are written as if “[R]eferring to FIG. 1” is the grammatical subject of “is shown”; this is incorrect 
Paragraph [0031], line 4: “at particular” appears instead of “at a particular” 
Paragraph [0035], lines 1-2: this sentence cannot be parsed – “Continuing” is not the grammatical subject of “is”, but neither is “an illustration” 
Paragraph [0036], line 7: “have an” appears instead of “has an” 
Paragraph [0039], line 3: “sign” appears instead of, perhaps, “side” 
Paragraph [0046], line 1: “xy” appears instead of “y” 
Paragraph [0048], line 1: “xy” appears instead of “y” 
Paragraph [0050], line 1: “xy” appears instead of “y” 
Paragraph [0051], lines 2-3: “values … is” appears instead of “values ,,, are” 
Paragraph [0052], line 8: “xy” appears instead of “y” 
Paragraph [0052], line 23: “[X,Y,Z,β,γ]” appears instead of, perhaps, “[X,Y,Z,Β,Γ]” (see entries in Table 1 at bottom of page 13; see also entry in Table 1 at the top of page 14, where the same defect appears 
Paragraph [0086], line 3: “to responsive to” appears instead of, perhaps, “responsive to”
Paragraph [0089], line 7: “obstacles, obstacles,” appears and seems to be redundant 
Paragraph [0091], line 10: “can be configured can be configured” appears 
In the claims: 
Claim 1, line 1: “vehicle:” appears instead of “vehicle, comprising:” 
Claim 8, line 12: “liDAR” appears instead of “LiDAR” 
Claim 13, line 2: “of LiDAR sensor” appears instead of “of LiDAR sensors” 
Claim 18, line 2: “LiDAR sensor” appears instead of “LiDAR sensors”. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system for optimizing LiDAR sensor placement for an autonomous vehicle: one or more processors; and a memory communicably coupled to the one or more processors and storing: a region of interest module including instructions that when executed by the one or more processors cause the one or more processors to: receive information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle for a plurality of LiDAR sensors; generate a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest; and segment the range-of-interest into a plurality of units; a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
Independent claim 8 recites a method for optimizing LiDAR sensor placement for an autonomous vehicle, the method comprising: receiving information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle; generating a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest; segmenting the range-of-interest into a plurality of units; receiving information about each LiDAR sensor of a plurality of LiDAR sensors, wherein the information about a LiDAR sensor comprises a number of lasers associated with the LiDAR sensor and an angle associated with each laser; for each LiDAR sensor of the plurality of LiDAR, determining a shape for the LiDAR sensor based on the information about the liDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
Independent claim 17 recites a non-transitory computer-readable medium for optimizing LiDAR sensor placement for an autonomous vehicle and including instructions that when executed by one or more processors cause the one or more processors to: receive information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle; receive a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest and the range-of-interest is segmented into a plurality of units; receive information about each LiDAR sensor of a plurality of LiDAR sensors, wherein the information about a LiDAR sensor comprises a number of lasers associated with the LiDAR and an angle associated with each laser; for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
The claimed limitations 
as recited in combination in independent claim 1, in particular “a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
as recited in combination in independent claim 8, in particular “for each LiDAR sensor of the plurality of LiDAR, determining a shape for the LiDAR sensor based on the information about the liDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” and 
as recited in combination in independent claim 17, in particular “for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dybedal et al (“Optimal placement of 3D sensors considering range and field of view,” 2017) , teaches an approach to the problem of optimal placement of 3D sensors in a specified volume of interest. The coverage area of the sensors is modelled as a cone having limited field of view and range. The volume of interest is divided into many smaller cubes each having a set of associated Boolean and continuous variables. The proposed method could be easily extended to handle the case when certain subvolumes must be covered by several sensors (redundancy). for example ex-zones, regions where humans are not allowed to enter or regions where machine movement may obstruct the view of a single sensor. The optimisation problem is formulated as a Mixed-Integer Linear Program (MILP) utilising logical constraints and piecewise linearisation of nonlinear functions. The final MILP problem is solved using the Cpiex solver interfaced with MATLAB (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
as recited in combination in independent claim 8, in particular “for each LiDAR sensor of the plurality of LiDAR, determining a shape for the LiDAR sensor based on the information about the liDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” and 
as recited in combination in independent claim 17, in particular “for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
As stated above. a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645